Title: Orderly Book, 27 September 1758
From: Washington, George
To: 



[27 September 1758]

Camp at Reas Town Wednesday Septr 27 1758
G. O.
Parole Down
Colo. for to day Colo. Washington.
Colo. for to morrow Colo. [Hugh] Mercer.
Field Officer for to morrow Lt Colo. [George] Mercer.

Adjt for to morrow the 2d V. Regimt


Detail for Guards
C.
S.
S.
C.
P.


H.

1
1
1
28


1 [V.]
1
0
1
1
11


2 [V.]


2
1
31


3 B. P.

1
1
1
11



1
2
5
4
81


Fatigues







H.




7


1 Vs.




3


2 Vs.




8


3 B. P.



1
2






1
20


